DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office Action is in response to correspondence received January 26, 2021.
	Claims 25-44 are canceled.  Claims 45-64 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-67 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Per independent claims 45, 53, and 61:
Per claims 45 and 61, which are similar in scope, of the Instant Application (in bold), claim 48 (unless otherwise noted) (in regular font) anticipates
providing a host computer with a first memory on which is stored a plurality of medical diagnostic reports; providing a server computer having a plurality of medical diagnostic reports stored thereon, where one or more medical diagnostic reports can be accessed by the server
b)    the host computer receiving a patient ID from a remote computer, one or more medical diagnostic reports can be accessed by the server based on one or both a user ID and a patient ID; the server: i)    receiving the user ID and the patient ID
where the patient ID identifies a patient at one or more institutions, the patient ID
 where the remote computer includes a host graphics display unit, a graphics processing unit and a second memory (claim 59: providing a display device to display one or more medical diagnostic reports, the display device including a display device memory and a display device processor in communication with a server)
c)    the host computer locating in the first memory a medical diagnostic report containing Patient Identifiable Information (PII) based on the patient ID, where the medical diagnostic report comprises (claim 59: receiving a user ID and a patient ID;   receiving a selection comprising one or more medical diagnostic reports from the plurality of medical diagnostic reports displayed)
an image; and one or more phi of metadata containing protected health information (PII); here the one or more reports comprise an image and one or more phi of metadata containing protected health information (PII),
d)    the host computer generates an amended medical report comprising: the image; and one or more pseudo-PII parameters, where the one or more pseudo-PII parameters are substituted for the one or more phi of metadata containing PII where the one or more reports comprise an image and one or more phi of metadata containing protected health information (PII), where the one or more phi of metadata containing PII are displayed with one or more pseudo PII parameters substituted for the one or more phi of metadata containing PII;
e)    the host computer displays the amended medical report on the host graphics display unit, where the one or more pseudo-PII parameters displayed on the amended medical report appear in the same format as the one or more phi of metadata containing PII in the medical diagnostic report displaying to a remote computer the selection, where the one or more secure values are substituted for both the one or more phis of metadata containing PII and the one or more pseudo PII parameters. 
f)    the host computer adding an institution aware ID to the one or more phi of metadata to generate one or more combined values adds an institution aware ID to the one or more phis of metadata containing PII to generate one or more combined values;

g)    the host computer concatenating the one or more combined values with a separator character to generate one or more concatenated values concatenates the one or more combined values to generate one or more concatenated value using a separator character
h)    the host computer computing one or more secure values from the one or more concatenated values, where the one or more secure values are substituted for the one or more phi of metadata thereby producing an anonymized medical diagnostic report; and computes one or more secure values from the one or more concatenated values displaying to a remote computer the selection, where the one or more secure values are substituted for both the one or more phis of metadata containing PII and the one or more pseudo PII parameters.
i)    the host computer sending the anonymized medical diagnostic report to the remote computer, where the remote computer stores the anonymized medical diagnostic report in the second memory, where display of the image stored in the second memory displays the anonymized medical diagnostic report (claim 52): exporting the selection to a client.
Per claim 53 (in bold, of the instant application), claim 48, unless otherwise noted, anticipates (in regular font):
providing a host computer with a host graphics display unit and a first memory which contains a plurality of medical diagnostic reports, where the host computer: providing a server computer having a plurality of medical diagnostic reports stored thereon, where one or more medical diagnostic reports can be accessed by the server based on one or both a user ID and a patient ID; the server: displaying a listing of 
a)    receives a patient ID from a remote computer which includes a graphics processing unit and a second memory one or more medical diagnostic reports can be accessed by the server based on one or both a user ID and a patient ID; the server: i)    receiving the user ID and the patient ID;
b)    retrieves a medical report based on the patient ID, where the medical report includes an image and one or more phi of metadata containing protected health information (PHI) receiving a selection comprising one or more reports selected from the one or more medical diagnostic reports displayed,
c)    the host computer generates a first amended medical report comprising: the image; and one or more pseudo-PHI parameters, where the one or more pseudo-PHI parameters are substituted for the one or more phi of metadata containing PHI, where the one or more pseudo-PHI parameters are in the same format as the one or more phi of metadata containing PHI where the one or more reports comprise an image and one or more phi of metadata containing protected health information (PII), where the one or more phi of metadata containing PII are displayed with one or more pseudo PII parameters substituted for the one or more phi of metadata containing PII;
d)    the host computer displays the first amended medical report on the host graphics display unit, where the one or more pseudo-PHI parameters displayed on the first amended medical report simulate the one or more phi of metadata containing PHI vii) displaying to a remote computer the selection, where the 
e)    adds an institution aware ID to the one or more phi of metadata to generate one or more combined values 2)    adds an institution aware ID to the one or more phis of metadata containing PII to generate one or more combined values;
f)    concatenates the one or more combined values with a separator character to generate one or more concatenated values 3)    concatenates the one or more combined values to generate one or more concatenated value using a separator character, where the separator character is not included in the one or more phis of metadata
g)    computes one or more secure values from the one or more concatenated values 4)    computes one or more secure values from the one or more concatenated values
h)    generates a second amended medical report, where one or more of the one or more phi of metadata containing PHI are replaced with the one or more secure values ; and vii) displaying to a remote computer the selection, where the one or more secure values are substituted for both the one or more phis of metadata containing PII and the one or more pseudo PII parameters.
i)    sends the second amended medical report to the remote computer, where displaying of the image by the graphics processing unit on the remote computer displays the one or more phi of metadata containing PHI from the second amended medical report ; and vii) displaying to a remote computer the 
Per the dependent claims, 46-52, 54-60, and 62-64:
Per claims 46, 54, and 62, where the one or more secure values are computed from the one or more concatenated values using a secure hash function (claim 48):  computes one or more secure values from the one or more concatenated values using a secure hash function.
Per claims 47, 55, and 63, the secure hash function is selected from the group consisting of MD4, MD5, SHA-1, SHA-2, Skein, and BLAKE (claim 48: a secure hash function selected from the group consisting ofMD4, MD5, SHA-1, SHA-2, Skein, and BLAKE)
Per claims 48, 56, and 64, a first secure value displayed corresponding to a first phi of metadata in a first diagnostic medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second diagnostic medical report when the first phi of metadata is the same as the second phi of metadata (claim 49: first secure value displayed corresponding to a first phi of metadata in a first medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second medical report when the first phi of metadata is the same as the second phi of metadata)
Claim 59, the one or more secure values cannot be used to generate the one or more phi of metadata (claim 62: where the one or more secure values displayed cannot be used to generate the one or more phis of metadata).
generating a third amended medical report, where in the third amended medical report all of the one or more phi of metadata containing PHI are overwritten with the one or more secure values to generate the second amended medical report; and where displaying of the image by the graphics processing unit on the remote computer displays all of the one or more phi of metadata containing PHI from the third amended medical report (claim 48: "displaying to a remote computer the selection, where the one or more secure values are substituted for both the one or more phis of metadata containing PII and the one or more pseudo PII parameters" (where the displaying is a report, and because the secure values are substituted the report is amended); and claim 49: "a first secure value displayed corresponding to a first phi of metadata in a first medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second medical report when the first phi of metadata is the same as the second phi of metadata" (where a second medical report is taught, which would also teach a third, fourth, nth medical report because the teachings are equivalent).  
Claims 49, 50, 51, 52, 57, and 58 are provisionally rejected for being dependent on provisionally rejected claims but otherwise are not provisional double patenting.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Therefore, claims 45-64 are provisionally rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 45-49, 53-56, and 59-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Landi et al., US PGPUB 2005/0165623 A1 ("Landi"), further in view of Yu, US PGPUB 2011/0112862 A1 ("Yu").
Per claims 45, 53, and 61, which are similar in scope, Hahn teaches a method in par 020: "The detailed description that follows is represented largely in terms of processes."
	Hahn teaches specifically for claim 61, a non-transitory computer readable physical storage medium comprising a set of computer-readable instructions stored thereon which, when executed by a processing system, cause the processing system to in par 030 where a non-transient computer readable storage medium is taught, as well as par 029 where program code stored on memory is taught.  
	Hahn then teaches providing a host computer with a first memory on which is stored a plurality of medical diagnostic reports in par 031 where the records server 200 (the host computer) has access to a data (health care marketing data 305 including one or more data records): "terminal 115 provides health care records server 200 with health care marketing data 305 including one or more data records related to a patient or other individual or entity who may have associated PHI."
	Hahn then teaches the host computer receiving a patient ID from a remote computer, where the patient ID identifies a patient at one or more institutions, where the remote computer includes a host graphics display unit, a graphics processing unit and a second memory in par 059: "Health care records server 200 anonymizes the data-table result rows 755, such that the anonymized results 760 that are sent to marketer terminal 110 do not reveal any PHI to the marketer. For example, name and/or address fields may be displayed with asterisks in place of PHI data. Nonetheless, the marketer may be able to work with the anonymized results, sending a request 765 to health care records server 200 to send one or more personalized 
	Hahn then teaches the host computer locating in the first memory a medical diagnostic report containing Patient Identifiable Information (PII) based on the patient ID, where the medical diagnostic report comprises: one or more phi of metadata containing protected health information (PII) in par 031 where, from a different computer, health care marketing data is sent to the server.  Note that under a broadest reasonable interpretation there is no limitation on where the server received the data from.  See par 031: "terminal 115 provides health care records server 200 with health care marketing data 305 including one or more data records related to a patient or other individual or entity who may have associated PHI."
	Hahn then teaches the host computer generates an amended medical report comprising one or more pseudo-PII parameters, where the one or more pseudo-PII parameters are substituted for the one or more phi of metadata containing PII; the host computer displays the amended medical report on the host graphics display unit, where the one or more pseudo-PII parameters displayed on the amended medical report appear in the same format as the one or more phi of metadata containing PII in the medical diagnostic report in Fig 6 where the name is hashed, which is PII, and the prescription is hashed, which is PHI.  The pseudo PII is taught in Fig 14 where dashes are used instead of the hash.
	Hahn then teaches, per claim 53, generates a second amended medical report, where one or more of the one or more phi of metadata containing PHI are replaced with the one or more secure values; sends the second amended medical report to the remote computer, where displaying of the image by the graphics processing unit on the remote computer displays the one or more phi of metadata containing PHI from the second amended medical report  as referenced with the "first" amended medical report as taught in the independent claims.  Applicant's claim to a second amended medical report merely repeats the limitations of the first amended medical report and amounts to running a computer program a second time.  Hahn is not merely limited to amending/anonymizing one medical report; in par 033, Hahn teaches that many different record types are de-identified.  Therefore, based on the teachings above and in par 033, Hahn teaches that a second (or third, or nth) record may be de-identified.  Examiner notes that Applicant is duplicating steps, which is similar to duplicating parts.  A mere duplication of parts does not teach over prior art unless a new and unexpected result happens.  See MPEP 2144.04(VI)(B), In re Harza.  Likewise, a duplication of steps does not teach over prior art, particularly where the prior art is not limited to performing the taught steps once.  
	Hahn does not teach images.
	Landi teaches a system for privacy protection in medical records.  See Abstract.
	Landi teaches an image in par 025 where various medical images are taught.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the identifying information encryption teaching of Hahn with the image and de-identification option teaching of Landi because Landi teaches in par 016 that "de-identifying/re-identifying patient data can be implemented for various purposes such as research, public health or healthcare operations, while maintaining compliance with regulations based on HIPAA for 
	Hahn does not teach further comprise an institution aware ID; concatenates the one or more combined values with a separator character to generate one or more concatenated values; computes one or more secure values from the one or more concatenated values;
	Yu teaches a method of de-identifying a database, and accessing the information in that database.  See Abstract.  
	Yu teaches further comprise an institution aware ID in par 048 "The III-XML file 700 consists of an ABID portion 702 that includes the provider's ID code (DrID), Nationality code (NationID), area or location code (AreaID), and Institution code (InstituteID). This information is pulled from the registration information input by the provider through the provider portal website 402. The second part of III-XML file 700 is a unique serial number (Serial_PatID) 703 that is automatically generated by the system and that is specific for the alliance once it is formed. This serial number is serialized by the DrID in the ABID 702. … The III-XML file also includes a third part 704 comprising the individually identifiable information III of the patient that is provided from an HER registered data table."  The ABID portion has the Institution Code and the identifiable information of the payment are combined in the file.  
concatenates the one or more combined values with a separator character to generate one or more concatenated values in par 046: "This identity configuration XML comprises the provider identifier consisting of the following information: |DrID|Nation ID|Area ID|Institute ID|."
	Yu then teaches computes one or more secure values from the one or more concatenated values in par 047: "The Electronic Health Record (EHR) server generates an encrypted ABID-indexed identity configuration XML file and stores this in a certain path for a URL (Uniform Resource Locator) of the website, and sends a public key to the patient's PHR account, block 616."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify medical privacy teachings of Hahn, as modified by Landi, with the de-identification teaching of Yu because Yu teaches "a de-identified database to secure users' privacy, and a method of using alliance-based III information allows care providers to process health information that must be individually identifiable, i.e., the identity of the subject is readily ascertained by the authorized care provider for on-line services."  Par 030.  This would motivate one ordinarily skilled because Hahn, as modified by Landi, allows for de-identified data but Yu's teaching enables the individual to be identifiable to the provider.  Therefore, the individual's identity is protected outside of the provider relationship but with the provider the individual is known.  Because this further improves the privacy protection of Landi to permit, for example, a doctor to identify the records of his patient, one would be motivated to modify Hahn, as modified by Landi, with Yu.  
the one or more secure values are computed from the one or more concatenated values using a secure hash function in par 053, with explanation below: "Accordingly, health care records server 200 would obtain a hash value from the string "WA". In one embodiment, using the SHA-1 hash function, health care records server 200 may obtain a hash value of "864c42e4812107549051 cc416d955594591a65c6."This is based on the protected, searchable designation as taught in par 053.  It is protected because there is a hash value.  (Not protected means no hash).  
	Per claims 47, 55, and 63, which are similar in scope, Hahn, Landi, and Yu teach the limitations of claims 46, 54, and 62 above.  Hahn further teaches where one or more of the one or more secure hash values are generated by a function selected from the group consisting of MD4, MD5, SHA-1, SHA-2, Skein, and BLAKE in par 043, where SHA-1 is taught:  "for example, in one embodiment, health care records server 200 may utilize the SHA-1 cryptographic hash function to obtain hash values such as second field hash values 360. In other embodiments, other hash functions may be utilized, e.g., MD5, MD6, SHA-0, SHA-2, SHA-3, or the like."
	Per claims 48, 56, and 64, which are similar in scope, Hahn, Landi, and Yu teach the limitations of claims 45, 53, and 61, above.  Hahn further teaches a first secure value displayed corresponding to a first phi of metadata in a first medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second medical report when the first phi of metadata is the same as the second phi of metadata in pars 053-057: "Accordingly, health care records 
	Per claim 49, Hahn, Landi, and Yu teach the limitations of claim 45, above.  Hahn further teaches where one or both the one or more phi of metadata and the one or more secure values are sent to a volatile memory location on the remote computer in par 027 where the client terminal which receives information from the server includes desktop computers, laptop computers, which receive information on ram, which is volatile memory.  
	Per claim 59, Hahn, Landi, and Yu teach the limitations of claim 53, above.  Hahn further teaches the one or more secure values cannot be used to generate the one or more phi of metadata in par 036 where the field values are encrypted and therefore cannot be reversed to show the phi of metadata.  
generating a third amended medical report, where in the third amended medical report all of the one or more phi of metadata containing PHI are overwritten with the one or more secure values to generate the second amended medical report; and
	where displaying by the graphics processing unit on the remote computer displays all of the one or more phi of metadata containing PHI from the third amended medical report.
	These limitations are not accorded patentable weight because they are a duplication of parts. Here, the part duplicated is the amended medical report, which is sufficiently similar and not patentably distinct from the second amended medical report.  In fact, all of the one or more phi of metadata in the third medical report are overwritten with the one or more secure values that were used in the second medical report.  
	A mere duplication of parts does not teach over prior art unless a new and unexpected result happens.  See MPEP 2144.04(VI)(B), In re Harza. There is no unexpected result shown here, because the result is the same with each amended medical report:  PHI or PII is replaced with secure values.  Likewise, a duplication of steps does not teach over prior art, particularly where the prior art is not limited to performing the taught steps once.  
	Nonetheless, for the interests of compact prosecution, Hahn teaches this limitation in par 069 where each record is iterated over a plurality of health care marketing records.  
one or more secured values of the second amended medical report because if the value is the state, "WA," then both the second and third amended medical report will be overwritten with that secured value.
	Hahn does not teach displaying an image by the graphics processing unit.
	Landi teaches displaying an image by the graphics processing unit in par 025 where various medical images are taught.  
	Claims 50 and 57  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Landi et al., US PGPUB 2005/0165623 A1 ("Landi"), further in view of Yu, US PGPUB 2011/0112862 A1 ("Yu"), further in view of Roman et al., US PGPUB 2012/0233153 A1 ("Roman"). 
	Per claims 50 and 57, Hahn, Landi, and Yu teach the limitations of claims 45 and 53, above.  Hahn does not teach the separator character is a backslash. 
	Roman teaches a technique of generating a hierarchical view.  See Abstract.  
	Roman teaches a backslash delimiter, which is a separator, in par 0031.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical privacy teaching of Hahn, as modified by Landis and Yu, with the backslash delimiter teaching of Roman because one ordinarily skilled would want to choose a distinct delimiter that would be identifiable by the algorithm.  Because Roman teaches that "any" delimiter of "any" length could be KSR.  For these reasons, one would be motivated to modify Hahn with Roman.  
	Claims 51, 52, and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Landi et al., US PGPUB 2005/0165623 A1 ("Landi"), further in view of Yu, US PGPUB 2011/0112862 A1 ("Yu"), further in view of Required DICOM Information Standards, [online], last posting date, February 10, 2015, available at: < https://siim.org/forums/Posts.aspx?topic=1068396&page=1 > ("DICOM").  
	Per claims 51 and 58, which are similar in scope, Hahn, Landi, and Yu teach the limitations of claims 45 and 53, above.  Hahn does not teach the institution aware ID is a DICOM tag (00zz,00xx) where zz and xx are integers between 1 and 99.
	DICOM teaches Institution Name DICOM tag, see page 3.  
	DICOM teaches the institution aware ID is a DICOM tag (00zz,00xx) where zz and xx are integers between 1 and 99 where the Institution Name is tag (0008, 0080). 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical image teaching of Hahn, as modified by Landis, with the DICOM tag teaching of DICOM because "many facilities will have their institution name passed in this tag."  Page 3.  This motivation therefore teaches that by using this DICOM tag, an institution's name will be included in the file 
	Per claim 52, Hahn, Landi, Yu, and DICOM teach the limitations of claim 51, above.  Hahn does not teach the institution aware ID is selected to unambiguously identify an institution from the one or more institutions.
	Yu teaches the institution aware ID is selected to unambiguously identify an institution from the one or more institutions in par 048 "The III-XML file 700 consists of an ABID portion 702 that includes the provider's ID code (DrID), Nationality code (NationID), area or location code (AreaID), and Institution code (InstituteID). This information is pulled from the registration information input by the provider through the provider portal website 402. The second part of III-XML file 700 is a unique serial number (Serial_PatID) 703 that is automatically generated by the system and that is specific for the alliance once it is formed. This serial number is serialized by the DrID in the ABID 702. … The III-XML file also includes a third part 704 comprising the individually identifiable information III of the patient that is provided from an HER registered data table."  The ABID portion has the Institution Code and the identifiable information of the payment are combined in the file.  See specifically par 041 where the institute identifier indicates "the institution, such as hospital, clinic, or university, that the provider is employed by or associated with."  This teaches unambiguously identify because when someone works at a hospital, clinic, or university, they work at a particular hospital, clinic, or university, and that is the institute being identified.
to unambiguously identify an institution from the one or more institutions is an Intended Result or Intended Use of the institution aware ID because Applicant is claiming the functional result without claiming how the Institution Aware ID accomplishes this unambiguous identification.  It therefore is not accorded patentable weight.  See MPEP 2111.04(I).   
	Therefore, claims 45-64 are rejected under 35 USC 103.  
Response to Arguments from October 15, 2020
Claim Objection
This is overcome through amendment
103
	Examiner has carefully considered Applicant's arguments as well as the amendments but found that Hahn teaches under a broadest reasonable interpretation pseudo-PII parameters where Hahn teaches dashes, which are "pseudo" as in fake or false, and are PII because they are stand ins for the PII but are pseudo because they are not the hashes.  Pseudo PII is being interpreted under a broadest reasonable interpretation in light of the specification.  For these reasons, the art rejection is maintained for the new claims.  
Response to Arguments from January 26, 2021
	Examiner has issued another Non-Final Office Action to show the grounds of rejection for claim 60.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689